United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 15-1782
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                        Doncouri Wells, also known as "D"

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                            Submitted: January 26, 2016
                              Filed: January 29, 2016
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

     Doncouri Wells directly appeals the 300-month sentence the district court1
imposed after he pled guilty to a child sex-trafficking offense. His counsel has moved


      1
      The Honorable P.K. Holmes, III, Chief Judge, United States District Court for
the Western District of Arkansas.
to withdraw, and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the sentence is substantively unreasonable. Wells has filed a pro se
supplemental brief, arguing that a Guidelines enhancement should not have been
applied.

        In his written plea agreement, Wells stipulated that a sentence of 300 months
in prison would be reasonable and appropriate. At his change-of-plea hearing, he
confirmed under oath that he had freely and voluntarily entered into the plea
agreement, including the stipulation regarding a 300-month prison term, which was
below the statutory maximum of life in prison. Thus, upon careful review, we decline
to review the issues raised on appeal. See United States v. Olano, 507 U.S. 725, 733
(1993) (waiver is intentional abandonment of known right and results in issue being
unreviewable on appeal); United States v. Nguyen, 46 F.3d 781, 783 (8th Cir. 1995)
(defendant who explicitly and voluntarily exposes himself to specific sentence may
not challenge it on appeal). Having independently reviewed the record pursuant to
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues that are
appropriate for review. Counsel’s motion to withdraw is granted, and the judgment
is affirmed.
                          ______________________________




                                         -2-